Order entered August 28, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-20-00688-CV

                IN RE ANTHONY DAVID TEAGUE, Relator

          Original Proceeding from the 219th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 366-82919-2013

                                      ORDER
            Before Chief Justice Burns and Justices Myers and Evans

      Based on the Court’s opinion of this date, we DENY relator’s July 20, 2020

petition for writ of mandamus.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE